 1
                                                            THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                           AT SEATTLE
10

11    ELECTRIC MIRROR, LLC,                                    No. 2:16-cv-00665-RAJ
12
                   Plaintiff,                                  ORDER
13
            v.
14

15    AVALON GLASS AND MIRROR CO.,
16
                   Defendant.
17

18

19          This matter comes before the Court on Defendant’s motion in limine.             Dkt. #
20   118. Defendant moves to exclude the expert report and testimony of Douglas McDaniel.
21
     Parties may file motions in limine before or during trial “to exclude anticipated prejudicial
22
     evidence before the evidence is actually offered.” Luce v. United States, 469 U.S. 38, 40 n. 2
23
     (1984).
24
            Plaintiff engaged Mr. McDaniel to calculate lost profits allegedly resulting from
25
     Plaintiff’s rebuild of custom mirrors for the Mandalay Bay Project. Defendant argues that
26
     Mr. McDaniel failed to account for a large number of variables that would presumably
27
     negatively affect his analysis. Expert testimony is a sufficient basis for an award of lost
28


     ORDER - 1
 1
     profits, but expert opinion must be based on upon tangible evidence, and not speculation or
 2
     hypothetical situations. Farm Crop Energy, Inc. v. Old Nat. Bank of Washington, 109 Wash.
 3
     2d 923, 928, 750 P.2d 231, 234 (1988). There is no indication that Mr. McDaniel’s expert
 4
     opinion is not based on tangible evidence, only that the parties do not agree on what factors
 5
     should be considered in the lost profit analysis. While the parties’ arguments are relevant for
 6
     the Court to consider when calculating possible damages, Defendant does not provide
 7
     convincing argument that Mr. McDaniel’s testimony and expert report should be excluded in
 8
     its entirety or that his opinion as an expert does not meet the standard for inclusion at trial.
 9
     Defendant’s attack on Mr. McDaniel’s regression analysis or the variables they contend were
10
     not considered are relevant to weight not admissibility. Defendant will have the opportunity
11
     to challenge the analysis on cross-examination but no further relief is warranted at this time.
12
     Defendant’s Motion to exclude the expert report and testimony of Mr. McDaniel is DENIED.
13

14
            Dated this 5th day of November, 2018.
15

16

17

18

19
                                                        A
                                                        The Honorable Richard A. Jones
20                                                      United States District Judge
21

22

23

24

25

26

27

28


     ORDER - 2
